DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 10/28/2021 has been entered. Claims 1-12 remain pending in the application. Claims 13-20 are newly added. The applicant’s amendments to the specification have overcome the objections.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16, recites the limitation “the probe being in the form of guidewire”. It is unclear how can a guidewire be a probe.
Claim 17, recites the limitation “central longitudinal axis”. It is unclear if the central longitudinal axis is the same as the longitudinal axis.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-12 are rejected under 35 U.S.C. 103 as being unpatentable over Onishi (US Pub No. 2011/0237934) in the view of Zhao et al (US Pub No. 2014/0187949).
Regarding claim 1, Onishi teaches an apparatus, comprising: 
 a medical probe (figure 2, element 2, paragraph 0033), comprising a distal end configured to be inserted into an anatomical structure of a patient (paragraph 0045, the device is inserted into a target area), the distal end 5comprising a magnetic position sensor and an ultrasound imager (figure 2, elements 13 and 14, paragraphs 0033 and 0036; e.g. “using magnetism is widely used as the position detection method”);
  a trocar having a channel for insertion of the probe (figure 7, paragraphs 0043-0044, the endoscope with the channel corresponds to the trocar ).
However, Onishi fails to explicitly teach the medical probe defining a longitudinal axis, the sideview-looking ultrasound imager being positioned on a lateral side of the medical probe such that the sideview-looking ultrasound imager is configured to 
Zhao, in the same field of endeavor, teaches the medical probe defining a longitudinal axis (paragraph 0066, e.g. “The ultrasound probe may be a side-imaging probe including a rotating ultrasound transducer for imaging in a direction generally perpendicular to the axis of rotation of the transducer. The side-imaging probe generates a cross-sectional (i.e., radial) image along an imaging plane 612. A suitable ultrasound probe may be an ultrasonic bronchoscope available from Olympus America, Inc. of Center Valley, Pa. Optionally the ultrasound probe may be integral with the catheter rather than interchangeable as shown in FIG. 10a. In the embodiment of FIG. 10a, the axis of rotation of the transducer is generally along the Z.sub.C direction. A side-imaging probe generates images of the tissue at a radial distance from the axis of rotation, including tissue located outside of the anatomic passageways. In other embodiments, a forward-looking ultrasound probe may be used to image tissue distal of the imaging transducer. The ultrasound probe may be relatively small to navigate narrow anatomical passageways. For example, the ultrasound probe may have distal end diameter of approximately 1.4 mm.”), the sideview-looking ultrasound imager being positioned on a lateral side of the medical probe such that the sideview-looking ultrasound imager is configured to transmit 
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Onishi to incorporate the teachings of Zhao to provide a sideview-looking imager. This modification will result in capturing images of tissues at a radial distance from the axis including tissues outside of the anatomic passageways.

Regarding claim 2, Onishi teaches the apparatus according to claim 1, wherein the distal end further comprises a surgical device (paragraph 0043; e.g. “The ultrasound probe 2 and a biopsy device such as a biopsy needle as a biopsy treatment instrument for performing a biopsy can be inserted into the channel 19a”).

Regarding claim 3, Onishi teaches the apparatus according to claim 1, however, fails to explicitly teach wherein the distal end further comprises a forward-looking camera.
Zhao, in the same field of endeavor, teaches the distal end further comprises a forward-looking camera (paragraph 0046; ” endoscopic probe including a tip portion with a stereoscopic or monoscopic camera disposed near the distal end 218 of the flexible body 216 for capturing images (including video images)”).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Onishi to incorporate the teachings of Zhao to provide a forward-looking camera. This modification will result in permitting visual checking of the axially forward side of the main body section. 

Regarding claim 4, Onishi teaches a system, comprising:
 a medical probe, comprising a distal end configured to be inserted into an anatomical structure of a patient (paragraph 0045, the device is inserted into a target area), the distal end 15comprising a magnetic position sensor and an ultrasound imager (figure 2, elements 13 and 14, 
a trocar having a channel for insertion of the probe (figure 7, paragraphs 0043-0044, the endoscope with the channel corresponds to the trocar ).
 ; and
 a processor, which is configured to (figure 5, element 27, paragraph 0049):  
20receive one or more reference medical images of the anatomical structure (paragraph 0074, the operator acquires CT image data of the patient before the operation);
 receive signals indicative of an estimated position of the magnetic position sensor in the anatomical structure (paragraph 0036; The position detection apparatus 8 can estimate the position of the position sensor 14 from the fluctuating magnetic field outputted from the antenna and the current value of the position sensor 14.), and estimate a position of the magnetic position sensor based 25on the signals (paragraph 0036; The position detection apparatus 8 can estimate the position of the position sensor 14 from the fluctuating magnetic field outputted from the antenna and the current value of the position sensor 14.);
 receive an ultrasound signal from the ultrasound imager and generate a respective ultrasound image; 14BIO6181USNP1 based on the estimated position, register the ultrasound image with the reference medical image (paragraphs 0049-0050); 
and present the registered images to a user (paragraphs 0049-0050).
However, Onishi fails to explicitly teach the medical probe defining a longitudinal axis, the sideview-looking ultrasound imager being positioned on a lateral side of the medical probe, 
Zhao, in the same field of endeavor, teaches the medical probe defining a longitudinal axis (paragraph 0066, “The ultrasound probe may be a side-imaging probe including a rotating ultrasound transducer for imaging in a direction generally perpendicular to the axis of rotation of the transducer. The side-imaging probe generates a cross-sectional (i.e., radial) image along an imaging plane 612. A suitable ultrasound probe may be an ultrasonic bronchoscope available from Olympus America, Inc. of Center Valley, Pa. Optionally the ultrasound probe may be integral with the catheter rather than interchangeable as shown in FIG. 10a. In the embodiment of FIG. 10a, the axis of rotation of the transducer is generally along the Z.sub.C direction. A side-imaging probe generates images of the tissue at a radial distance from the axis of rotation, including tissue located outside of the anatomic passageways. In other embodiments, a forward-looking ultrasound probe may be used to image tissue distal of the imaging transducer. The ultrasound probe may be relatively small to navigate narrow anatomical passageways. For example, the ultrasound probe may have distal end diameter of approximately 1.4 mm.”), the sideview-looking ultrasound imager being positioned on a lateral side of the medical probe laterally offset from the longitudinal axis such that the sideview-looking ultrasound imager is configured to transmit ultrasonic energy along a plane perpendicular to the longitudinal axis (paragraph 0066, (paragraph 0066; e.g. The ultrasound probe may be a side-imaging probe including a rotating ultrasound transducer for imaging in a direction generally perpendicular to the axis of rotation of the transducer. The side-imaging 
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Onishi to incorporate the teachings of Zhao to provide a sideview-looking imager. This modification will result in capturing images of tissues at a radial distance from the axis including tissues outside of the anatomic passageways.

Regarding claim 5, Onishi teaches the system according to claim 4, wherein the processor 5is further configured to, based on the registered images, present a path in the anatomical structure for advancing the distal end (paragraph 0140; range K as a biopsy range calculated from the range existing along at least a predetermined direction (running direction 

Regarding claim 6, Onishi teaches the system according to claim 4, however, fails to explicitly teach wherein the processor is further configured to correct the reference medical images based on the registered images.
Zhao, in the same field of endeavor, teaches the processor is further configured to correct the reference medical images based on the registered images (paragraph 0068, the images of the target are corrected based on the comparison of the location of the target in the image and the location of the target determined in the pre-operative or intra-operative images.).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Onishi to incorporate the teachings of Zhao to provide an image correction. This modification will result in improving the identification process of the target.

Regarding claim 7, Onishi teaches the system according to claim 4, however, fails to explicitly teach wherein the processor is further configured to alert a user to a detected discrepancy between the ultrasound image and the reference image.
Zhao, in the same field of endeavor, teaches the processor is further configured to alert a user to a detected discrepancy between the ultrasound image and the reference image (paragraph 0078). 


Regarding claim 8, Onishi teaches A method, comprising:
  15using a trocar having a channel for insertion of a probe (figure 7, paragraphs 0043-0044, the endoscope with the channel corresponds to the trocar ).
 inserting into an anatomical structure in a head of a patient a medical probe comprising a distal end comprising a magnetic position sensor and an ultrasound imager (figure 2, elements 13 and 14, paragraphs 0033, 0036, and abstract; the endoscopic device can be inserted into any body cavity and the brain is in the cranial cavity); and 
in a processor (figure 5, element 27, paragraph 0049):
  20receiving a reference medical image of the anatomical structure in the head of the patient (paragraph 0074, the operator acquires CT image data of the patient before the operation); 
receiving signals indicative of an estimated position of the magnetic position sensor in the anatomical structure in the head of the patient (paragraph 0036; The position detection apparatus 8 can estimate the position of the position sensor 14 from the fluctuating magnetic field outputted from the antenna and the current value of the position sensor 14.) , and estimate a position of the magnetic position sensor based 25on the signals (paragraph 
  25receiving an ultrasound signal from the ultrasound imager, and generating a respective ultrasound image, the ultrasound image representing a portion of the anatomical structure in the head of the patient (abstract; an ultrasound image of the cavity and the endoscopic device can be inserted into any body cavity and the brain is in the cranial cavity); ultrasound image; 15BIO6181USNP1based on the estimated position, registering the ultrasound image with the reference medical image (paragraphs 0049-0050; the virtual image creation unit combines images from the endoscope with images from the CT scan); 
and presenting the registered images to a user (paragraphs 0049-0050).
However, Onishi fails to explicitly teach a sideview-looking ultrasound imager. Zhao, in the same field of endeavor, teaches a sideview-looking ultrasound imager (paragraph 0066; The ultrasound probe may be a side-imaging probe including a rotating ultrasound transducer for imaging in a direction generally perpendicular to the axis of rotation of the transducer. The side-imaging probe generates a cross-sectional (i.e., radial) image along an imaging plane 612.).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Onishi to incorporate the teachings of Zhao to provide a sideview-looking imager. This modification will result in capturing images of tissues at a radial distance from the axis including tissues outside of the anatomic passageways.



Regarding claim 10, Onishi teaches the method according to claim 8, however, fails to explicitly teach and comprising correcting the reference medical image based on the registered images.
Zhao, in the same field of endeavor, teaches correcting the reference medical image based on the registered images (paragraph 0068, the images of the target are corrected based on the comparison of the location of the target in the image and the location of the target determined in the pre-operative or intra-operative images.).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Onishi to incorporate the teachings of Zhao to provide an image correction. This modification will result in improving the identification process of the target.

Regarding claim 11, Onishi teaches the method according to claim 8, and comprising alerting a user to a detected discrepancy between the ultrasound image and the reference image.

It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Onishi to incorporate the teachings of Zhao to provide an alert. This modification will help the user to identify the difference as well as it will help locating the target.

Regarding claim 12, Onishi teaches a medical probe, comprising a distal end configured to be inserted into an anatomical structure of a patient, the distal end 15comprising a magnetic position sensor and an ultrasound imager (figure 2, elements 13 and 14, paragraph 0033 and 0036; e.g. “using magnetism is widely used as the position detection method”);
However, Onishi fails to explicitly teach a sideview-looking ultrasound imager. Zhao, in the same field of endeavor, teaches a sideview-looking ultrasound imager (paragraph 0066; The ultrasound probe may be a side-imaging probe including a rotating ultrasound transducer for imaging in a direction generally perpendicular to the axis of rotation of the transducer. The side-imaging probe generates a cross-sectional (i.e., radial) image along an imaging plane 612.).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Onishi to incorporate the teachings of Zhao to provide a sideview-looking imager. This modification will result in capturing images of tissues at a radial distance from the axis including tissues outside of the anatomic passageways.


Zhao, in the same field of endeavor, teaches the forward-looking camera being positioned to provide a line of sight along the longitudinal axis (paragraph 0046; the camera is positioned on the tip of the distal end of the endoscope), the sideview-looking -5-Serial No. 16/729,436 ultrasound imager is configured to provide ultrasonic imaging along a plane that is perpendicular to the line of sight of the forward-looking camera. (paragraphs 0046 and 0066, the camera is positioned on the tip of the distal end of the endoscope while the side imaging probe is on the side and transmit energy in a direction perpendicular to the axis of rotation).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Onishi to incorporate the teachings of Zhao to provide a sideview-looking imager and forward-looking camera. This modification will result in capturing images of tissues at a radial distance from the axis including tissues outside of the anatomic passageways.

Regarding claim 14, Onishi teaches the apparatus according to claim 3, however fails to explicitly teach the forward-looking camera being positioned proximally in relation to the sideview-looking ultrasound imager.

It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Onishi to incorporate the teachings of Zhao to provide forward-looking camera being positioned proximally in relation to the sideview-looking ultrasound imager. This modification will result in capturing images of tissues outside of the anatomic passageways.

Regarding claim 16, Onishi teaches the apparatus according to claim 1, the medical probe being in the form of a guidewire (figure 7, paragraph 0085; The broken line shows the ultrasound probe 2 which is inserted into the channel 19a of the endoscope 18 via a guide tube 43.).

Regarding claim 17, Onishi teaches the apparatus according to claim 1, the trocar defining a central longitudinal axis, the channel of the trocar being laterally offset from the 

Regarding claim 18, Onishi teaches the system according to claim 4, the processor being further configured to generate a combined image, the combined image including the ultrasound image in combination with the referenced medical image (paragraphs 0049-0050; the virtual image creation unit combines images from the endoscope with images from the CT scan); 

Regarding claim 19, Onishi teaches the method according to claim 8, the anatomical structure being a brain of the patient (abstract, any body cavity and the brain is in the cranial cavity).

Regarding claim 20, Onishi teaches the method according to claim 8, further comprising generating one or more magnetic fields around the patient, the signals indicative of an estimated position of the magnetic position sensor in the anatomical structure being generated in response to the one or more magnetic fields (paragraph 0036; The position detection apparatus 8 can estimate the position of the position sensor 14 from the fluctuating magnetic field outputted from the antenna and the current value of the position sensor 14.).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Onishi (US Pub No. 2011/0237934) in the view of Zhao et al (US Pub No. 2014/0187949), and Govari (US Patent No. 9173638).
Regarding claim 15, Onishi teaches the apparatus according to claim 14, however fails to explicitly teach the magnetic position sensor being positioned distally in relation to the sideview-looking ultrasound imager and proximally in relation to the forward-looking camera.
Zhao, in the same field of endeavor teaches magnetic position sensor being positioned proximally in relation to the forward-looking camera (figure 2, element 220 is the position sensor, paragraph 0046; ” endoscopic probe including a tip portion with a stereoscopic or monoscopic camera disposed near the distal end 218 of the flexible body 216 for capturing images (including video images)”)
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Onishi to incorporate the teachings of Zhao to provide a forward-looking camera. This modification will result in permitting visual checking of the axially forward side of the main body section. 
However, Onishi in the view of Zhao failed to explicitly teach the magnetic position sensor being positioned distally in relation to the sideview-looking ultrasound imager.
Govari, in the same field of endeavor, teaches position sensor being positioned distally in relation to the sideview-looking ultrasound imager (figure 2, element 32 is the position sensor and element 40 is the side view transducer).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Onishi in the view of Zhao incorporate the teachings of Govari to provide magnetic position sensor being positioned distally in relation to the sideview-looking ultrasound imager. This modification will result in focusing the ultrasound transmissions on the target tissues and the position sensor on determining the position information. 
Response to Arguments
Applicant’s arguments with respect to claims’ 102 and 103 rejection have been considered but are moot because the new ground of rejection.
Applicant's arguments filed 10/28/2021 have been fully considered but they are not persuasive. The applicant argued that the Onishi reference does not teach inserting the device into an anatomical structure in the head of the patient. However, Onishi teaches inserting the device into a  body cavity (which can be the cranial cavity) (See abstract).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAINAB M ALDARRAJI whose telephone number is (571)272-8726. The examiner can normally be reached Monday-Friday 7AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 5712723718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Z.M.A./Patent Examiner, Art Unit 3793                                                                                                                                                                                                        
/PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793